Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 6/28/2019. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 2-3, 6-11, 13-14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ide without significantly more. 
Claim 1. Step 1: The claim recites a process.
Step 2a, prong 1: The claim recites an abstract idea. The steps, matching event data, the event data comprising event location data and event time data, to a grid comprising gridlines and cells defined by the gridlines, mapping the grid to a predetermined area, sorting the cells into classes based on the number of events occurring during the predetermined time interval to produce a classified data set; extracting features from the classified data set; and processing the extracted features using a classifier to determine an event parameter for a future time interval in at least one cell of the cells, as broadly recited, fall under the category of mental processing. Human can mentally do computation with a math model, such as, a classifier. 
Step 2a, prong 2: This judicial exception is not integrated into a practical application. The additional element, each cell comprising a number of events per predetermined time interval, merely describe a collection of data. Nothing indicates an improvement to the functioning of a computer or effects a transformation of states of a particular article.
Step2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements describes data collection. Therefore, claim 1 is not eligible.
Claim 20. The claim recites a computer product for use with a computer to execute substantially the same steps as those of claim 1. The reasons given in claim 1 are incorporated herein. This claim includes additional elements of a computer, non-transitory computer readable medium and processors. The processors perform generic computer functions to implement the claimed process and the computer readable medium is for storage. Additional elements, taken individually or in an ordered combination, do not add significantly more. Claims 20 is not eligible.
Claim 2 includes percentiles, claim 3 includes temporal or spatial features, claim 6 includes further types of features, claims 7 and 8 include events with features over a period, claim 10 includes content of event parameters and claim 14 includes types of events. Additional information does not add significantly more. Claim 9 includes “displaying” (WURC, step 2b), claim 11 includes a neural network (which can be a mathematical model computed by human with pen and paper), claim 13 includes a crime event (linking to a technological field). Therefore, dependent claims 2-3, 6-11, 13 and 14 are not eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al. (US 20190286793), hereinafter Patton, in view of Xu et al. (“Real-Time Event Detection and Feature Extraction using PMU Measurement Data”, IEEE SmartGridComm, 2015, pp 265-270), hereinafter Xu.

1. A method of determining an event parameter (Patten: e.g., [0030], determining event parameters), the method comprising: 
matching event data, the event data comprising event location data and event time data, to a grid comprising gridlines and cells defined by the gridlines (Patton: e.g., [0054], dividing data into buckets of grid shape as geographic regions, [0074], Fig 1B, block S300, for events interprets matching event data to a grid comprising gridlines, where squares from the divided grid are an example of cells and  where [0065], “events can be associated with a time and location” interprets the event data comprising event location data and event time data), wherein the grid is mapped to a predetermined area, and each cell comprises a number of events per predetermined time interval (Patton: e.g., Fig 1B, block S300, the grids are mapped to geographic regions and [0050], “The vehicle interaction region …”, a region comprising durations and number of proximal events interprets each cell comprises a number of events per predetermined time interval); 


processing the extracted features using a classifier to determine the event parameter for a future time interval in at least one cell of the cells (Patton: [0101], determining events, [0094] including future events, by determining event parameters “based on the extracted features” using classification).
Patton does not expressly disclose, but Xu discloses “sorting the cells into classes based on the number of events occurring during the predetermined time interval to produce a classified data set (Xu: e.g., page 266, sec II.A, measurements of signals over a number of data points, the measurement interprets the number of events occurring during the predetermined time interval and page 269, col 2, Fig 14, clustering buses into R groups based on PMU measurements in a decreasing order interprets sorting the cells into classes to produce a classified data set); 
extracting features from the classified data set (Xu: e.g., page 269, col 2, online data analysis, selecting two buses in each cluster interprets extracting features from the classified data set). It would have been obvious for one of ordinary skill in the art, having Patton and Xu before the effective filing date, to combine Xu with Patton, to improve the performance of vehicle route determination based on associated event locations over time in Patton. 
3. The method of claim 1, wherein the features comprise a temporal feature, a spatial feature, or a spread feature, or any combination thereof (Patton: e.g., [0093], features with characteristics as spatial distribution).5. The method of claim 1, wherein the extracting comprises generating a cluster, the cluster comprising one or more cells, one or more portions of cells, or any combination thereof (Xu: e.g., page 269, col 2, offline and online steps, selecting buses from generated clusters).6. The method of claim 1, wherein the features comprise an event history feature, an event spread feature, an event frequency feature, or an average number of events feature, or any combination thereof (Patton: e.g., [0093], event feature as frequency, temporal or spatial distribution).7. The method of claim 1, wherein the features comprise an annual event history, an event spread of an annual quarter, an event frequency of an annual quarter, or an event average of an annual quarter, or any combination thereof (Patton: e.g., [0093], event feature extracted with respect to the same period of time, [0123] using histogram interprets the features comprise an annual event history). 
9. The method of claim 1, wherein the processing comprises determining the event parameter for a plurality of cells comprising the cell, and the method further comprising displaying the event parameter on a map comprising the grid and the plurality of cells (Patton: e.g., [0015], Fig 21, displaying events in locations over grids).10. The method of claim 1, wherein the event parameter comprises an event number, an event frequency, or an event type, or any combination thereof (Patton: e.g., [0030], event category interprets an event type).11. The method of claim 1, wherein the classifier comprises a neural network (Patton: e.g., [0093], neural networks).14. The method of claim 1, wherein the event comprises a sales event, a taxable event, an epidemiological event, a meteorological event, a vehicular traffic event, an internet traffic event, a utility consumption event, or a political event, or any combination thereof (Patton: e.g., [0033], vehicle traffic-related).
 20. The claim is substantially the same as claim 1and therefore, rejected for the same reason. In addition, Patton discloses a computer program product for use with a computer, the computer program product comprising a non-transitory computer readable medium (e.g., [0127], Fig 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Patton, in view of Xu, further in view of Merritt et al. (US 10902065), and hereinafter Merritt.
2. The method of claim 1, combination of Patton and Xu does not expressly disclose, but Merritt discloses wherein the classes are percentiles or weighted percentiles (Merritt: e.g., col 12, lines 1-16, classes corresponding to different percentiles). Nonetheless, partitioning or segmentation of an attribute value into sub-intervals is common in data analysis. It would have been obvious for one of ordinary skill in the art, having Merritt before the effective filing date, to combine Merritt with the extended Patton, to improve the efficiency in determining zones or regions for determining associated vehicular events in Patton. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patton, in view of Xu, further in view of Niu et al. (CN 108984785 A), hereinafter Niu.
4. The method of claim 1, combination of Patton and Xu does not expressly disclose, but Niu discloses wherein the extracting comprises use of density-based spatial clustering of applications with noise (DBSCAN) (Niu: e.g., Abstract, feature extraction by DBSCAN). DBSCAN is a well-known clustering algorithm. It would have been obvious for one of ordinary skill in the art, having Niu before the effective filing date, to combine Niu with the extended Patton, to improve the efficiency in determining features over multiple zones in Patton. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patton, in view of Xu, further in view of Lawrence et al. (US 20060111993), hereinafter Lawrence.
8. The method of claim 7, combination of Patton and Xu does not expressly disclose, but Lawrence discloses wherein the features comprise four annual quarterly features per annual quarterly feature type (Lawrence: e.g., [0084], features based on data over four quarters). Annual or seasonal time periods are common for statistical time series analysis. It would have been obvious for one of ordinary skill in the art, having Lawrence before the effective filing date, to combine Lawrence with the extended Patton to provide trend analysis for vehicular route determination in Patton. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patton, in view of Xu, further in view of Tang et al. (CN 111327441 A), hereinafter Tang.
12. The method of claim 1, combination of Patton and Xu does not expressly disclose, but Tang discloses wherein the classifier comprises a convolutional long short-term memory (Conv-LSTM) neural network (Tang: e.g., page 11, “the model after training can be a Conv-LSRM” for traffic data prediction). It would have been obvious for one of ordinary skill in the art, having Tang before the effective filing date, to combine Tang with the extended Patton to improve the accuracy of analyzing temporal correlation of events associated with different zones in Patton. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Patton, in view of Xu, further in view of Nakaya et al. (“Visualising Crime Clusters in a Space-time Cube: An Exploratory Data-analysis Approach Using Space-time Kernel Density Estimation and Scan Statistics”, 2010, GIS, pp 223-240) (cited in IDS).  
13. The method of claim 1, combination of Patton and Xu does not expressly disclose, but Nakaya discloses wherein the event comprises a crime event (Nakaya: e.g., Abstract, crime clusters). It would have been obvious for one of ordinary skill in the art, having Nakaya before the effective filing date, to combine Nakaya with the extended Patton to expand the spatial-temporal event analysis framework of Patton to different domains of applications.

Claims 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patton, in view of Xu, in view of Merritt, further in view of Rigatos et al. (“Neural network-based approach for early detection of cascading events in electric power systems”, IET GTD, 2008, pp 650-665), hereinafter Rigatos.
15. A neural network system, the system comprising: 
a processor (Patton: e.g., [0029], processors) configured to: 
match event data, the event data comprising event location data and event time data, to a grid comprising gridlines and cells defined by the gridlines (Patton: e.g., [0054], dividing data into buckets of grid shape as geographic regions, [0074], Fig 1B, block S300, for events interprets matching event data to a grid comprising gridlines, where squares from the divided grid are an example of cells and  where [0065], “events can be associated with a time and location” interprets the event data comprising event location data and event time data), 
wherein the grid is mapped to a predetermined area, and each cell comprises a number of events per predetermined time interval (Patton: e.g., Fig 1B, block S300, the grids are mapped to geographic regions and [0050], “The vehicle interaction region …”, a region comprising durations and number of proximal events interprets each cell comprises a number of events per predetermined time interval), 

Patton: e.g., [0030], detecting a set of events associated with a set of regions and determining events parameters for events, [0033], for vehicle route prediction, where [0030], to dynamically modify routes based on determined events interprets to determine an event parameter for a future time interval); and 
a user interface configured to enable a user to operate the neural network and the processor (Patton: e.g., [0093], Fig 1B, block s300, to operate a neural network in determining events over geographic regions), and configured to display the event parameter on a map comprising the grid and the cell (Patton : e.g., Fig 10A, Fig 21, to display the event parameters associated with regions).
Patton does not expressly disclose “sorting the cells into classes based on the number of events occurring during the predetermined time interval to produce a classified data set”, “wherein the classes are percentiles or weighted percentiles”, “extracting features from the classified data set”, “a neural network system” and “a neural network configured to”. Xu discloses “sorting the cells into classes based on the number of events occurring during the predetermined time interval to produce a classified data set” (Xu: e.g., page 266, sec II.A, measurements of signals over a number of data points, the measurement interprets the number of events occurring during the predetermined time interval and page 269, col 2, Fig 14, clustering buses into R groups based on PMU measurements in a decreasing order interprets sorting the cells into classes to produce a classified data set); “extracting features from the classified data set” (Xu: e.g., page 269, col 2, online data analysis, selecting two buses in each cluster interprets extracting features from the classified data set). It would have been obvious for one of ordinary skill in the art, having Patton and Xu before the effective filing date, to combine Xu with Patton, to improve the performance of vehicle route determination based on associated event locations over time in Patton. 
Combination of Patton and Xu does not expressly disclose “wherein the classes are percentiles or weighted percentiles”, “a neural network system” and “a neural network configured to”. Rigatos discloses “a neural network system” and “a neural network configured to” (Rigatos: e.g., Abstract, a neural network-based approach for determining events, page 650, sec 1, paragraph 1, over power grids). It would have been obvious for one of ordinary skill in the art, having Rigatos before the effective filing date, to combine Rigatos with the extended Patton, because the use of neural network for data processing is a common practice and Patton teaches using neural networks for event determination.
 Combination of Patton, Xu and Rigatos does not expressly disclose, but Merritt discloses “wherein the classes are percentiles or weighted percentiles” (Merritt: e.g., col 12, lines 1-16, classes corresponding to different percentiles). Nonetheless, partitioning or segmentation of an attribute value into sub-intervals is common in data analysis. It would have been obvious for one of ordinary skill in the art, having Merritt before the effective filing date, to combine Merritt with the extended Patton, to improve the efficiency in determining zones or regions for determining associated vehicular events in Patton. 16. The system of claim 15, wherein the features comprise a temporal feature, a spatial feature, or a spread feature, or any combination thereof (Patton: e.g., [0093], features with characteristics as spatial distribution).
19. The system of claim 15, wherein the event comprises a crime event, sales event, a taxable event, an epidemiological event, a meteorological event, a vehicular traffic event, an internet traffic event, a utility consumption event, or a political event, or any combination thereof (Patton: e.g., [0033], traffic-related events with vehicles).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patton, in view of Xu, Rigatos and Merritt, further in view of Niu et al. (CN 108984785 A), hereinafter Niu.
17. The system of claim 15, combination of Patton, Xu, Rigatos and Merritt does not expressly disclose, but Niu discloses wherein the extracting comprises use of density-based spatial clustering of applications with noise (DBSCAN) (Niu: e.g., Abstract, feature extraction by DBSCAN). DBSCAN is a well-known clustering algorithm. It would have been obvious for one of ordinary skill in the art, having Niu before the effective filing date, to combine Niu with the extended Patton, to improve the efficiency in determining features over multiple zones in Patton. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Patton, in view of Xu, Rigatos and Merritt, further in view of Tang et al. (CN 111327441A), hereinafter Tang.
18. The system of claim 15, combination of Patton, Xu, Rigatos and Merritt does not expressly disclose, but Tang discloses wherein the classifier comprises a convolutional long short-term memory (Conv-LSTM) neural network (Tang: e.g., page 11, “the model after training can be a Conv-LSRM” for traffic data prediction). It would have been obvious for one of ordinary skill in the art, having Tang before the effective filing date, to combine Tang with the extended Patton to improve the accuracy of analyzing temporal correlation of events associated with different zones in Patton.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Skibiski et al. (US 20100082301) teaches detecting anomalous events based on received spatial temporal event inputs to be distributed across grid including cells for identifying event clusters with significance levels and the concepts of determining event parameters over a grid in the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	May 6, 2022